DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akuzawa et al. (U.S. Patent Publication Number 2017/0155283).
Regarding Claim 1:
Akuzawa discloses a power transmission apparatus comprising: a first switching element having a first terminal and a second terminal (Fig. 2, power transmission device 1 including resonance type power supply 11 including switch Q1, and their related discussion; see, for example, paragraphs 0024-0025, 0028, etc.); a first capacitor connected between the first terminal and the second terminal of the first switching element (Fig. 2, capacitor C1 connected between the first terminal and second terminal of switch Q1, and their related discussion; see, for example, paragraphs 0024-0025); and a power transmission inductor connected to the first switching element on a direct-current (DC) basis and configured to wirelessly transmit alternating-current (AC) power (Fig. 2, inductor of resonance type transmission antenna 13 connected to switch Q1 of resonance type power supply 11, and their related discussion; see, for example, paragraphs 0025, 0027-0028, etc.).

Regarding Claim 2:
Akuzawa teaches the limitations of the preceding claim 1. Akuzawa further discloses wherein the power transmission inductor is connected between the first terminal and the second terminal of the first switching element on a DC basis (Fig. 2, inductor of resonance type transmission antenna 13 connected between the first terminal and second terminal of switch Q1, and their related discussion; see, for example, paragraphs 0024-0025, 0027-0028, etc.).
Regarding Claim 3:
Akuzawa teaches the limitations of the preceding claim 2. Akuzawa further discloses wherein the power transmission inductor is connected directly or via a conductive wire to the first terminal of the first switching element (Fig. 2, inductor of resonance type transmission antenna 13 connected to the first terminal of switch Q1 as shown, and their related discussion).
Regarding Claim 8:
Akuzawa teaches the limitations of the preceding claim 1. Akuzawa further discloses comprising a DC power source and a first inductor connected in series between the first terminal and the second terminal of the first switching element (Fig. 2, DC power source Vin connected in series to inductor L1 of resonance type power supply 11, further connected between the first and second terminals of switch Q1 as shown, and their related discussion; see, for example, paragraphs 0024-0028 which disclose converting a direct current input power, i.e. a DC power source).
Regarding Claim 9:
Akuzawa teaches the limitations of the preceding claim 1. Akuzawa further discloses wherein the second terminal of the first switching element is connected to a reference potential node (Fig. 2, second terminal of switch Q1 connected to the reference potential node as shown).
Regarding Claim 17:
Akuzawa discloses a wireless power transmission system comprising: a power transmission apparatus (Fig. 2, power transmission device 1 and its related discussion); and a power reception apparatus (Fig. 2, power reception device 2 and its related discussion), wherein the power transmission apparatus includes a first switching element having a first terminal and a second terminal (Fig. 2, power transmission device 1 including resonance type power supply 11 including switch Q1, and their related discussion; see, for example, paragraphs 0024-0025, 0028, etc.), a first capacitor connected between the first terminal and the second terminal of the first switching element (Fig. 2, capacitor C1 connected between the first terminal and second terminal of switch Q1, and their related discussion; see, for example, paragraphs 0024-0025), and a power transmission inductor connected to the first switching element on a DC basis and configured to wirelessly transmit AC power (Fig. 2, inductor of resonance type transmission antenna 13 connected to switch Q1 of resonance type power supply 11, and their related discussion; see, for example, paragraphs 0025, 0027-0028, etc.), and wherein the power reception apparatus includes a power reception inductor configured to wirelessly receive the AC power (Fig. 2, inductor of resonance type reception antenna 21 as shown, and its related discussion; see, for example, paragraph 0027), a second capacitor (Fig. 2, capacitor C11 of resonance type reception antenna 21, and its related discussion; see, for example, paragraphs 0027-0031), and a load (Fig. 2, load not shown with respect to reception circuit 23, and its related discussion; see, for example, paragraph 0033).
Regarding Claim 18:
Akuzawa teaches the limitations of the preceding claim 17. Akuzawa further discloses wherein the power reception apparatus further includes an AC-to-DC conversion circuit configured to convert AC power into DC power (Fig. 2, rectifier circuit 22 and its related discussion; see, for example, paragraph 0032).
Regarding Claim 19:
Akuzawa teaches the limitations of the preceding claim 17. Akuzawa further discloses wherein the power reception inductor and the second capacitor resonate at a switching frequency ω of the first switching element (Fig. 2, resonance type reception antenna 21 of resonance type power reception device 2, switch Q1, and their related discussion; see, for example, paragraphs 0027-0028, etc.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


















Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa et al. (U.S. Patent Publication Number 2017/0155283) in view of Walley et al. (U.S. Patent Publication Number 2011/0127953).
Regarding Claim 4:
Akuzawa discloses a power transmission apparatus comprising: a first switching element having a first terminal and a second terminal (Fig. 2, power transmission device 1 including resonance type power supply 11 including switch Q1, and their related discussion; see, for example, paragraphs 0024-0025, 0028, etc.); a first capacitor connected between the first terminal and the second terminal of the first switching element (Fig. 2, capacitor C1 connected between the first terminal and second terminal of switch Q1, and their related discussion; see, for example, paragraphs 0024-0025); a power transmission inductor connected to the first switching element and configured to wirelessly transmit alternating-current (AC) power (Fig. 2, inductor of resonance type transmission antenna 13 connected to switch Q1 of resonance type power supply 11, and their related discussion; see, for example, paragraphs 0025, 0027-0028, etc.); and a second capacitor connected between the first terminal and the power transmission inductor (Fig. 2, capacitor C5 connected between the first terminal and the inductor of resonance type transmission antenna 13, and their related discussion). While Akuzawa discloses a second capacitor and a power transmission inductor of a resonant type transmission antenna has a pass characteristic impedance Zt, Akuzawa fails to teach wherein an impedance ZC of the second capacitor at a switching frequency ω of the first switching element is smaller than an impedance ZL of the power transmission inductor at the switching frequency ω.
However, Walley, which is similarly directed towards a power transmission apparatus, discloses wherein an impedance ZC of the second capacitor at a switching frequency ω of the first switching element is smaller than an impedance ZL of the power transmission inductor at the switching frequency ω (see, for example, paragraphs 0108, 0113, 0117, etc. which disclose the impedance matching of an LC circuit, i.e. the relationship between the impedance of a capacitor to an inductor, will allow for the capacitor and coil to be tuned to a desired resonant frequency and to have a desired quality factor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akuzawa to select a desired impedance of a capacitor and inductor comprising the resonance type transmission antenna/LC circuit, as taught within Walley so as to allow for finer tuning of the LC circuit thereby allowing for greater control over the power transmission apparatus to achieve a desired resonant frequency and quality factor. The Examiner would also like to note that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233. In this case, selecting given impedances of a capacitor and an inductor would have flown naturally to one of ordinary skill in the art as necessitated by the specific 
Regarding Claim 5:
Modified Akuzawa teaches the limitations of the preceding claim 4. Modified Akuzawa, in further view of Walley, discloses wherein a ratio of the impedance ZC of the second capacitor at the switching frequency ω to the impedance ZL of the power transmission inductor at the switching frequency ω, ZC/ZL, satisfies  ZC/ZL < 0.62 (see, for example, paragraphs 0108, 0113, 0117, etc. which disclose the impedance matching of an LC circuit, i.e. the relationship between the impedance of a capacitor to an inductor, will allow for the capacitor and coil to be tuned to a desired resonant frequency and to have a desired quality factor. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233. In this case, selecting given impedances of a capacitor and an inductor would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa et al. (U.S. Patent Publication Number 2017/0155283) in view of Walley et al. (U.S. Patent Publication Number 2011/0127953) and in further view of Wortel et al. (U.S. Patent Publication Number 2015/0357825).
Regarding Claim 6:
Modified Akuzawa teaches the limitations of the preceding claim 5. While Modified Akuzawa discloses tuning the quality factor to a desired quality factor, Modified Akuzawa fails L of a filter circuit formed by the power transmission inductor and the second capacitor satisfies QL < 3.03 at the switching frequency ω.
However, Wortel et al. discloses wherein a quality factor QL of a filter circuit formed by the power transmission inductor and the second capacitor satisfies QL < 3.03 at the switching frequency ω (see, for example, paragraphs 0025, 0045, etc. which disclose damping so as to achieve a low Q-factor. The Applicant is also reminded that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233. In this case, selecting a given quality factor would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Akuzawa to utilize a lower Q factor, as taught within Wortel, so as to allow for a larger bandwidth and frequency range. 
Claims 7, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa et al. (U.S. Patent Publication Number 2017/0155283) in view of Hosotani (U.S. Patent Publication Number 2014/0368056).
Regarding Claim 7:
Akuzawa teaches the limitations of the preceding claim 1. While Akuzawa discloses the utilization of a first switching element, Akuzawa fails to teach wherein, at a timing when the first switching element changes from an OFF state to an ON state, a potential difference 
However, Hosotani discloses wherein, at a timing when the first switching element changes from an OFF state to an ON state, a potential difference between the first terminal and the second terminal of the first switching element is approximately zero (Fig. 1, switch Q1 and its related discussion; see, for example, paragraph 0113 which discloses controlling the switching element to turn on/off at desired switching frequencies so the combined impedance reactance comes to nearly zero). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akuzawa to control the on/off timing of the first switching element, as taught within Hosotani so as to provide a way for the system to control the amount of current flowing to the resonant circuit, thereby providing greater control over the amount of power output.
Regarding Claim 10:
Akuzawa teaches the limitations of the preceding claim 1. Akuzawa fails to teach a second switching element having a first and second terminal.
However, Hosotani discloses a second switching element having a first terminal and a second terminal (Fig. 15, switch Q2 as shown and its related discussion); and a third capacitor connected between the first terminal and the second terminal of the second switching element (Fig. 15, capacitor as shown connected between the first and second terminal of switch Q2, and its related discussion), wherein a first terminal of the power transmission inductor is connected to the first terminal of the first switching element on a DC basis (Fig. 15, inductor LP1 having a first terminal connected to switch Q1 as shown), and wherein a second terminal of the power transmission inductor is connected to the first terminal of the second switching element on a DC basis (Fig. 15, second terminal of inductor LP1 connected to a first terminal of switch Q2 as shown; see, for example, paragraph 0189 which discloses the circuit is providing as a push-pull circuit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akuzawa to incorporate a second switching element, as taught within Hosotani, so as to provide a way to alternately carry out switching operations, thereby forming an electromagnetic field resonance coupling circuit equivalently twice the frequency, further allowing for a larger amount of power to be supplied.
Regarding Claim 12:
Modified Akuzawa teaches the limitations of the preceding claim 10. Modified Akuzawa, in further view of Hosotani, discloses wherein the second terminal of the first switching element and the second terminal of the second switching element are connected to a reference potential node (Fig. 15, second terminals of switches Q1 and Q2 as shown and their related discussion).
Allowable Subject Matter
Claims 11, 13-16, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  dependent claims 11, and 13-16 are directed towards various structural requirements differing from the teachings of the prior art of record. While similar push-pull type circuitry is known in the art, it appears as though such modifications to the teachings of the prior art of record would render the combination non-obvious, as said structural limitations appear to be directed towards more than a mere duplication of parts. Furthermore, dependent claim 20 is directed towards the specific mounting of the wireless power transmission system. While prior art discloses the utilization of such a system in a similar manner, the prior art fails to teach the wireless power transmission system is mounted on any of the claimed structures. Therefore, it appears as though if said limitations were to be incorporated within the independent claims of the application, said claims would be directed towards a non-obvious improvement over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836